ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-234, concluding that MARC DARIENZO, A/K/A MARC D’ARIENZO of BRADLEY BEACH, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of three months for violating RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter or to comply with reasonable requests for information) and RPC 1.5(b)(failure to set forth in writing the basis or rate of the fee); and good cause appearing;
It is ORDERED that MARC DARIENZO, A/K/A MARC D’ARIENZO is suspended from the practice of law for a period of three months, effective August 22, 2016, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*605ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.